DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the phrase within the brackets renders the claim indefinite because it is unclear whether the limitation(s) within the brackets are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens US 20080086966.
Claims 1, 2, and 20. Stevens discloses an acoustic mount for damping vibrations between a primary structure (5) of a building and a secondary structure (7) of a building in which the primary and secondary structures are mounted or coupled in use to each other whilst being separated from each other in an axial direction, the acoustic mount including: a vibration damper (12) which is interposed in use between the primary and secondary structures so as to damp vibrations and thereby limit the transmission through the vibration damper of the vibrations in one of the structures to the other of the structures, the vibration damper being resiliently compressible in the axial direction; wherein the vibration damper has at least one resiliently compressible damper element (18) which is elongated in the axial direction; wherein the or each said at least one damper element reduces in cross sectional area in the axial direction; wherein the or each said at least one damper element has a convex outer surface in planes containing the axial direction (Fig.1); and whereby the vibration damper possesses non-linear axial deflection or compression characteristics under a range of static loading conditions enabling effective vibration damping or vibration isolation for a substantial range of loadings of the acoustic mount in use but is silent on the axial length of the damper element being greater than half of a transverse width thereof or the axial length of the or each said at least one damper element is greater than half of all transverse widths thereof. However, the feature of "the vibration damper possesses non-linear axial deflection or compression characteristics" is considered inherent because of the shape of the damper elements, since the non-linear axial deflection comes from the shape rather than anything else. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to have the axial length of the damper element greater than half of a transverse width for a superior damping property. 

Claim 3. Stevens discloses the or each said at least one damper element (18) has a convex outer surface in all planes containing the axial direction (Fig.3-4).

Claim 4. Stevens discloses the or each said at least one damper element has a continuous convexity of its outer surface extending to a tip which in use engages with the primary or secondary structure or with a building element which is connected to the primary or secondary structure (see Fig.7).

Claims 5-9. Stevens discloses the continuous convex outer surface in a plane containing the axial direction has a curved shape defined by a semi-circular shape but is silent on a quadratic equation, including segments of ellipses, parabolas, hyperbolas, wherein the convex outer surface is a quadric surface with the curved shape of the convex surface in multiple planes containing the axial direction being defined by quadratic functions, wherein the shape of the or each vibration damper element is selected from ellipsoids, ellipsoids of revolution, elliptic paraboloids, paraboloids of revolution, elliptic hyperboloids, hyperboloids of revolution, or the claimed equations of claims 8-9 which is derived from the shape. 
However, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to change the shape of the elements to the claimed shape with the motivation of covering more surface area. Furthermore, there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  

Claim 10. Stevens discloses the or each damper element (18) is located atop a damper column (14) which extends in and is resiliently compressible in the axial direction (Fig.3).

Claim 12. Stevens discloses the vibration damper includes a main body (14) composed of resiliently compressible material and wherein the said at least one damper element (18) projects in the axial direction from the main body (Fig.7).

Claim 13. Stevens discloses there are multiple damper elements arranged in an array projecting from the main body as to engage in use with one of the primary and secondary structures or with one or more building elements attached to one of the primary and secondary structures.

Claim 17. Stevens discloses a support member to which the vibration damper is attached so that the support member (1) extends laterally from the vibration damper (12) relative to the axial direction, the support member in use being connected to one of the primary and secondary structures (7) and being separated from the other of the structures in the axial direction by at least one said damper element of the acoustic mount (Fig.1).

Claim 18. Stevens discloses a method of damping sound vibrations in a building travelling between a first structure of the building and a second structure of the building wherein said first and second structures are connected at a connecting point, the method including providing an acoustic mount (12) as claimed in claim 1, locating the acoustic mount at said connecting point and fixing with a first fixing element the acoustic mount to the primary structure (5 via 8), fixing with a second fixing element the acoustic mount to the secondary structure so that at least one said resiliently compressible damper element is interposed between the primary and secondary structures and the respective first and second fixing elements so that vibrations in one of the structures is damped or isolated or at most is transmitted with substantial attenuation (Fig.1).

Claim 19. Stevens discloses building structure having means for damping sound vibrations travelling from the first structure of the building to a second structure of the building wherein said first and second structures are connected at connection points, said building structure having at each of said connecting points an acoustic mount installed according to the method as claimed in claim 18 (Fig.1).

Allowable Subject Matter
Claims 11 and 14 -16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the multiple damper elements include some having different axial lengths and projecting from a side opposite to the damper elements multiple supplementary damper elements, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633